116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Adrian B. TISDALE, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 95-3582.
United States Court of Appeals, Eighth Circuit.
Submitted May 30, 1997.Decided June 4, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN and BEAM, Circuit Judges.
PER CURIAM.


1
Adrian B. Tisdale, an Arkansas state prisoner, appeals the district court's1 denial of his 28 U.S.C. § 2254 petition.  After carefully reviewing the record before us and the parties' briefs, we conclude the judgment of the district court was correct and affirm for the reasons stated in the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas